The Court

allowed the declaration, tp be evidence. The Court also determined it was improper to mention to the witñess, ifi the course of the examination, What the witné&S sWOrC formerly.

The Court

also determined, that path! evidence is admissible, to prové a man a convict, transported from Great -Arziamf nAd that a convict Cannot be restored to his credit, ‘ without actual service during the seven years.

The Court

also determined, that the declarations of the deceásed, antecedent to the stroke which occasioned the death, are not admissible evidence, and made á distinction between the declarations of the deceased and those of the prisoner. In the latter case declarations are evidence, because they tend to discover quo animo the fact was committed.